Citation Nr: 0021340	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-08 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to benefits for a child suffering from spina 
bifida, on the basis of the veteran's service in Vietnam, 
under 38 U.S.C.A. § 1805.


REPRESENTATION

Appellant represented by:	W. Lloyd Wilcox, II


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to April 
1972.  The appellant is his daughter.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a November 1998 RO decision which denied the 
appellant's claim for benefits under 38 U.S.C.A. § 1805.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a July 2000 statement, the veteran indicated he wanted to 
present testimony, on behalf of his daughter's claim, at a 
hearing before a Member of the Board at the RO (i.e. Travel 
Board hearing).  As such, a Travel Board hearing must be 
scheduled.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  Thereafter, the 
case should be returned to the Board, in 
accordance with appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

